659 So. 2d 700 (1995)
STATE OF FLORIDA, Petitioner,
v.
Tyrone PLEAS, Respondent.
No. 95-237.
District Court of Appeal of Florida, First District.
August 15, 1995.
Rehearing Denied September 20, 1995.
Robert A. Butterworth, Atty. Gen., Edward C. Hill, Jr., Asst. Atty. Gen., Tallahassee, for petitioner.
James C. Banks, Esq., Tallahassee, for respondent.
ERVIN, Judge.
We grant the state's petition for writ of certiorari relating to an order granting respondent's motion for production of the witness list and minutes of the grand jury that indicted him.
Grand jury proceedings are secret. § 905.24, Fla. Stat. (1993). Although respondent claims that the order was proper under section 905.27(1)(c), Florida Statutes (1993), which allows disclosure of grand jury proceedings in furtherance of justice, respondent's motion failed to make a strong showing of particularized need. Rather, respondent's reasons were mere surmise or speculation that the prosecutor would not make a proper disclosure in accordance with Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). Having failed to establish a proper predicate, respondent was not entitled to disclosure of the grand jury witness *701 list or minutes. See Minton v. State, 113 So. 2d 361 (Fla. 1959) (denying defendant's request for grand jury report to obtain grand jury witness list); Fratello v. State, 496 So. 2d 903 (Fla. 4th DCA 1986) (denying defendant's request for an in-camera review of grand jury minutes to determine whether prejudicial matter had been put before grand jury).
The petition for writ of certiorari is therefore GRANTED.
BENTON and VAN NORTWICK, JJ., concur.